COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






WILLIAM HAROLD DICKERSON,

                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00342-CR

Appeal from the

County Criminal Court No. 1
of El Paso County, Texas 

(TC# 20100C11363) 





MEMORANDUM  OPINION

            Appellant pled guilty to driving while intoxicated and was sentenced to six days in jail. 
The trial court certified that this is a plea-bargain case and that Appellant has no right of appeal. 
Nevertheless, Appellant filed a pro se notice of appeal.  The clerk of this Court sent two letters--dated January 10 and January 28, 2011--advising Appellant that it appears that the appeal should
be dismissed based on the trial court’s certification.  The clerk requested that Appellant submit a
letter brief addressing his right to appeal.  The first letter was addressed to Appellant pro se, and
the second was addressed to his appointed attorney, with a copy to Appellant himself.  The clerk
has received no response, and the due dates for the letter briefs have expired.
            When a defendant pleads guilty and is sentenced in accordance with an agreed
punishment recommendation, he may appeal only those matters that were raised in written
pretrial motions and matters that the trial court grants permission to appeal.  See Tex.R.App.P.
25.2(a)(2); Turley v. State, 242 S.W.3d 178, 179 (Tex.App.--Fort Worth 2007, no pet.).  In this
case, the clerk’s record does not contain any written pretrial motions, other than a motion to
appoint counsel.  The record shows that the State made a written plea offer under which it would
recommend a six-day jail term in exchange for Appellant’s guilty plea.  The plea offer was
signed by Appellant and his attorney.  Appellant then pled guilty and the court sentenced him to
six days in jail.  The record thus supports the trial court’s certification that defendant has no right
to appeal.  Accordingly, the appeal is dismissed.


March 23, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)